Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues on page 6 that the Cheshnovsky reference has a publication date of 8/3/2017 which is after the priority date of 5/15/2017 of the current application.
The examiner agrees, however the claims were rejected under 102(a)(1) and 102(a)(2). See paragraph 12 of the previous office action dated 04/08/2021.
Therefore, the previous rejection of the claims under 102(a)(1) will be withdrawn. However the rejection of the claims under 102(a)(2) will be maintained as the Cheshnovsky reference claims priority to 09/02/2014 which pre-dates the priority of the instant application.
The action will be made final as the previous rejection under 102(a)(2) will be maintained.
Due to the amendments filed the previous rejection of the claims under 35 USC 112 have been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-6, 12, 16, 18-20 and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheshnovsky et al. US Pub. No. 2017/0219489.
Regarding claims 1 and 17, Cheshnovsky teaches a method for use in measuring one or more characteristics of patterned structures (paragraph 108), the method comprising: 
performing measurements on a patterned structure (paragraph 108) by illuminating the structure with exciting light (Figure 1; paragraph 58) to cause Raman scattering of one or more excited regions of the pattern structure (paragraphs 68 and 80), while applying a controlled change of at least temperature condition of the patterned structure (paragraphs 135-140), and detecting the Raman scattering, and generating corresponding measured data indicative of a temperature dependence of the detected Raman scattering (paragraphs 75-76, 120); and 
analyzing the measured data and generating data indicative of spatial profile of one or more properties of the patterned structure (paragraphs 77 and 96; “The present examples demonstrate a far-field label-free SR approach, which relies on the ability to photo-excite a spatial distribution of physical properties within a diffraction limited spot by an ultra-short laser pulse” ).  
Regarding claim 2, Cheshnovsky teaches wherein said one or more properties of the patterned structure include at least one of material and geometric properties of the structure (paragraphs 108, 77 and 96).  
Regarding claim 3, Cheshnovsky teaches wherein said applying the controlled change of the temperature condition comprises controllably heating the pattern structure under illumination to affect corresponding change in optical absorption of materials of the patterned structure within at least said one or more excited regions, thereby changing penetration of exciting illumination into the structure, the measured data being therefore indicative of a spatial profile of sources of the Raman scattering within said one or more excited regions in the structure (paragraphs 68, 77 and 96).  
Regarding claim 4, Cheshnovsky teaches wherein the regions of the structure at different penetration depths are different from one another in at least one of the following: layer stacks and patterns (paragraphs 108 and 109).
Regarding claim 5, Cheshnovsky teaches wherein said controlled change of the temperature condition is performed by heating of the patterned structure (paragraphs 68 and 75).  
Regarding claim 6, Cheshnovsky teaches wherein the heating is applied via energy of exciting illumination causing the Raman scattering (paragraphs 68 and 75).  
Regarding claim 12, Cheshnovsky teaches wherein said patterned structure is a multi-layer semiconductor wafer (paragraphs 108 and 109).  
Regarding claim 16, Cheshnovsky teaches wherein said analyzing of the measured data comprises applying to said measured data one or more predetermined models describing Raman scattering from the structure, where the temperature- condition and said  one or more- properties of the patterned structure  are included in a set of model parameters (paragraphs 105-107).  
Regarding claim 18, Cheshnovsky teaches wherein said measurement system comprises a light source configured and operable to produce an illuminating beam which has wavelength and intensity properties to cause the Raman scattering and to cause said controllable variation of the temperature condition of the structure, to thereby affect a penetration depth of the illuminating beam into the structure and excite said one or more regions to produce the Raman scattering (paragraphs 68 and 75).   
Regarding claim 19, Cheshnovsky teaches wherein said measurement system comprises a light source configured and operable to produce an illuminating beam configured to excite the patterned structure to cause the Raman scattering and a heating light beam configured to cause said controllable variation of the temperature condition of the structure, to thereby affect a penetration depth of the illuminating beam into the structure and excite said one or more regions to produce the Raman scattering (paragraphs 68 and 75).   
Regarding claim 20, Cheshnovsky teaches wherein said illumination causing the Raman scattering comprises continuous wave illumination (paragraph 103).  
Regarding claim 24, Cheshnovsky teaches wherein the control system is configured and operable to analyze the measured data by applying to said measured data one or more predetermined models describing Raman scattering from the patterned- structure, where the temperature condition and said one or more properties of the patterned structure are included in a set of model parameters (paragraphs 105-107).
Regarding claim 25, Cheshnovsky teaches wherein said controlled change of the temperature condition is performed by continuously changing a temperature of the patterned structure (pargraphs 135-140; the claims do no specific what length of time the continuous heating is performed. Cheshnovsky teaches to heat a specific region with a single pulse therefore the heating is performed continuously over the single pulse and reads on the claims).
Regarding claim 26, Cheshnovsky teaches wherein said controlled change of the temperature condition is performed by applying two or more different temperatures of the patterned structure (Figure 4C; as seen in Figure 4C various pump probe delays are used to heat to different temperatures; paragraph 101; paragraph 16 teaches using various delays which would result in various temperatures).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheshnovsky as applied to claim 5 above.
Regarding claim 7, Cheshnovsky is silent with respect to wherein the heating is applied via energy of auxiliary illumination to the structure to at least said one or more regions being excited.  
The examiner takes official notice it is well known to use two light sources instead of one.
Obvious to have an auxiliary illumination for the purposes of introducing a heating element and having more control over the temperature while varying both the pump and probe beams increasing the flexibility of the system.
Claims 10, 11, 13-15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chesnovsky as applied to claims 1 and 17 above, and further in view of Tomar et al. US Patent No. 9,778,194.
Regarding claims 10 and 21, Chesnovsky is silent with respect to comprising performing a plurality of the measurement sessions while varying one or more of the following measurement conditions: wavelengths of the illumination; angles of incidence of the illumination; and polarization states of the illumination.  
Tomar teaches different laser wavelengths allow for different penetration depth into silicon allowing for measurements of stress as a function of depth (col 21, lines 20-32).
It would have been obvious to a person having ordinary skill in the art at the time of filing to vary the wavelength for the purposes of measuring Raman at various depths increasing the profile and analysis accuracies.
Regarding claim 11, Chesnovsky is silent with respect to wherein said illumination of the patterned structure to cause Raman scattering of one or more excited regions of the pattern structure comprises optical beams of two or more selected wavelengths. 
Tomar teaches different laser wavelengths allow for different penetration depth into silicon allowing for measurements of stress as a function of depth (col 21, lines 20-32).
It would have been obvious to a person having ordinary skill in the art at the time of filing to vary the wavelength for the purposes of measuring Raman at various depths increasing the profile and analysis accuracies.
Regarding claim 13, Cheshnovsky teaches wherein said applying of the controlled change of the temperature condition comprises monitoring temperature of the structure under illumination (paragraph 101 “temperature profile”; 105 “temperature distribution indicative of 3D absorption profile).  
Regarding claim 14, Cheshnovsky teaches wherein said monitoring of the temperature comprises analyzing spectral information in the temperature profile of the detected Raman scattering (paragraph 101 “temperature profile”; 105 “temperature distribution indicative of 3D absorption profile).  
Regarding claim 15, Cheshnovsky teaches wherein said spatial profile of the one or more properties of the patterned structure is a two-dimensional profile of said at least one property distribution across and through the structure (paragraph 101 “temperature profile”; 105 “temperature distribution indicative of 3D absorption profile’ 3d absorption profile’ is a two dimensional profile of the patterned structure and property distribution).    
Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheshnovsky as applied to claim 1 above, and further in view of Omichi et al. US Pub. No. 2014/0268130.
Regarding claim 27, Cheshnovsky is silent with respect to said applying of the controlled change of the temperature condition comprising monitoring temperature of the structure under illumination by determining a ratio between Stokes and anti-Stokes signal strength of a given Raman band of the Raman scattering.
Omichi teaches it is well known to measure temperature as a function of the ratio of Stokes to anti-stokes (Figure 3; paragraphs 28, 67-69).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have said applying of the controlled change of the temperature condition comprising monitoring temperature of the structure under illumination by determining a ratio between Stokes and anti-Stokes signal strength of a given Raman band of the Raman scattering for the purposes of increasing the accuracy of temperature measurement monitoring by monitoring the ratio of Stokes and anti-stokes signal strength.
Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheshnovsky as applied to claim 1 above, and further in view of Suvkhanov et al. US Patent No. 7,414,721 and Tomar et al. US Patent No. 9,778,194.
Regarding claim 28, Cheshnovsky is silent with respect to determining a penetration depth of the exciting light based on refractive index and extinction coefficient.
Suvkhanov teaches determining a penetration depth of the exciting light based on refractive index and extinction coefficient (col 7, lines 35-50).
Tomar teaches the denetration depth is a function of wavelength and temperature (col 21, lines 20-32).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have determining a penetration depth of the exciting light based on refractive index and extinction coefficient for the purposes of increasing the accuracy of spatial profile measurements by measuring the penetration depth because penetration varies with temperature.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227.  The examiner can normally be reached on M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Decenzo/Primary Examiner, Art Unit 2877